Citation Nr: 0100098	
Decision Date: 01/03/01    Archive Date: 01/11/01	

DOCKET NO.  96-37 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the larynx and right true vocal cord. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran had active service from December 1956 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In a November 1997 decision, the Board denied service 
connection for squamous cell carcinoma of the larynx and 
right true vocal cord.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which granted a joint motion, vacating the 
Board's November 1997 decision and remanded the appeal to the 
Board for further proceedings and readjudication.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn subnom. Morton v. 
Gober, No. 96-1517 (U. S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, _____ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  	

The issue on appeal has previously been characterized as 
entitlement to service connection for squamous cell carcinoma 
of the larynx and right true vocal cord as a result of 
exposure to asbestos.  However, the fundamental issue is 
entitlement to service connection for squamous cell carcinoma 
of the larynx and right true vocal cord.  

In a November 1999 letter, the veteran's representative 
indicated that additional medical evidence was being 
submitted regarding a possible etiology for the veteran's 
laryngeal cancer.  It was requested that this additional 
information be considered in the veteran's appeal.  The 
additional information included a November 1999 letter from 
R. V. G., M.D., a private physician, that indicates that the 
veteran was exposed to asbestos in a lined suit and was also 
apparently issued cigarette rations during his active 
service.  This medical evidence, together with the November 
1999 letter from the veteran's representative, raises, for 
the first time, the assertion that the veteran's squamous 
cell carcinoma of the larynx and right true vocal cord are a 
result of tobacco use during service.  To develop, as a 
separate issue, service connection for squamous cell 
carcinoma of the larynx and right true vocal cord as a result 
of tobacco use in service, would result in piecemeal 
litigation.  Therefore, the Board concludes that the 
underlying issue of entitlement to service connection for 
squamous cell carcinoma of the larynx and right true vocal 
cord is not yet ripe for appellate consideration because 
development has not been undertaken with respect to the new 
assertion that this disability is a result of tobacco use 
during service. 

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
his representative and inform them that 
they should provide competent medical 
evidence reflecting that the veteran's 
squamous cell carcinoma of the larynx and 
right true vocal cord occurred as a 
result of tobacco use during service, 
exclusive of any pre or post service 
tobacco use or that the veteran acquired 
an addiction to nicotine during service 
that resulted in his inservice and post 
service tobacco use, causing squamous 
cell carcinoma of the larynx and right 
true vocal cord; that squamous cell 
carcinoma of the larynx and right true 
vocal cord are a result of exposure to 
asbestos during service; or that squamous 
cell carcinoma of the larynx and right 
true vocal cord existed during service, 
within one year of discharge from 
service, or are otherwise related to 
active service.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for squamous 
cell carcinoma of the larynx and right 
true vocal cord.  After securing any 
necessary release, the RO should obtain 
all records, that are not already 
included in the claims file.

3.  The RO should undertake all 
appropriate development with respect to 
the assertion that tobacco use during 
service caused the veteran's squamous 
cell carcinoma of the larynx and right 
true vocal cord, including obtaining a 
history from the veteran regarding his 
tobacco use.

4.  The veteran should be afforded a VA 
oncology examination by a board-certified 
specialist, if available, to determine if 
he has nicotine dependence and the 
etiology of the veteran's squamous cell 
carcinoma of the larynx and right true 
vocal cord.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review was 
accomplished.  The examiner is requested 
to provide an opinion as to whether or 
not the veteran has nicotine dependence 
and, if so, whether it is at least as 
likely as not, that the veteran developed 
nicotine dependence during his active 
service.  If is determined that he did 
not develop nicotine dependence during 
his active service, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that his squamous 
cell carcinoma of the larynx and right 
true vocal cord are related to his 
tobacco use that occurred during his 
active service.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the squamous cell carcinoma of the 
larynx and right true vocal cord are 
related to the veteran's asbestos 
exposure during his active service.  All 
opinions should be supported by written 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

6.  The RO should then readjudicate the 
issue of entitlement to service 
connection for squamous cell carcinoma of 
the larynx and right true vocal cord.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
both the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



